                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 SCOTT A. BROWN,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                        17-cv-953-jdp
 BRANDON NIELSON,

                              Defendant.


 SCOTT A. BROWN,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                        18-cv-340-jdp
 CHINIAS,

                              Defendant.


 SCOTT A. BROWN,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                       18-cv-1046-jdp
 REYHER,

                              Defendant.



       Pro se plaintiff Scott Brown has three cases pending in this court, all related to incidents

of self-harm at Columbia Correctional Institution (CCI). Brown was transferred to Jackson

Correctional Institution last October, but on March 5, 2019, Brown was transferred back to

CCI. Brown says that he is worried about his safety because staff at CCI will not protect him

from further self-harm. He has filed a proposed order for various injunctive relief, Dkt. 19 in
Case No. 18-cv-340 and Dkt. 7 in Case No. 18-cv-1046, and a declaration supporting the

order, Dkt. 20 in the ’340 case and Dkt. 8 in the ’1046 case. I will construe these documents

as a motion for preliminary injunction. Although Brown has not complied with this court’s

procedures for preliminary injunctions, I will construe his declaration as a set of proposed

findings.

       Brown asks the court to schedule a hearing on March 12, 2019, but this will not give

defendants enough to time to prepare a response. I will give defendants until March 22, 2019,

to file a response to Brown’s motion. Brown will then have until March 29, 2019, to file a

reply. After I review the parties’ briefing, I will schedule a hearing if I conclude one is necessary.



                                              ORDER

       IT IS ORDERED that defendants’ brief in opposition to plaintiff Scott Brown’s motion

for preliminary injunction is due March 22, 2019. Brown’s reply is due March 29, 2019.

       Entered March 8, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                  2
